Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Social Security Administration,
Petitioner,
v.
Autimece Rhone,
Respondent.
Docket No. C-13-466
ALJ Ruling No. 2013-20

Date: August 27, 2013

ORDER OF DISMISSAL

The Social Security Administration (SSA) determined that Respondent, Autimece Rhone,
violated 42 U.S.C. § 1320a-8, and proposed to impose a civil monetary penalty on
Respondent. Respondent requested a hearing before an administrative law judge.
Because Respondent failed to timely respond to SSA’s discovery request and subsequent
motion to dismiss, I dismiss Respondent’s RFH for abandonment.

I. Background

By letter dated February 15, 2013, SSA notified Respondent that it proposed to impose a
total civil monetary penalty of $105,258 on her pursuant to 42 U.S.C. § 1320a-8.
Respondent timely filed a request for hearing (RFH) with the Departmental Appeals
Board, Civil Remedies Division (CRD). In a March 12, 2013 letter, the CRD Director
informed the parties that I would hold a telephonic prehearing conference on April 3,
2013. Because SSA counsel had a scheduling conflict, I set April 17, 2013, as the new
date for the conference.

2

Respondent appeared pro se at the April 17, 2013 prehearing conference. I asked
Respondent whether she intended to hire an attorney to represent her in this matter. It
became apparent that Respondent had another separate and distinct proceeding pending
with SSA. Because Respondent thought that the attorney she retained for the other SSA
proceeding would represent her in this one, I decided to reset the prehearing conference
for May 15, 2013. I also decided to send Respondent copies of all of the documents in
CRD’s file for this case, which included: SSA’s February 15, 2013 notice proposing the
penalty; CRD’s March 12, 2013 letter acknowledging Respondent’s RFH; SSA counsel’s
March 21, 2013 notice of entry of appearance; and CRD’s March 28, 2013 letter resetting
the prehearing conference for April 17, 2013. I directed Respondent to contact her
attorney and provide him with these documents as soon as possible. I told Respondent
that I was not requiring her to hire an attorney, but that I was providing her with time to
determine whether her attorney will represent her in this matter and whether, after
discussing the terms of representation, she will hire him. I specifically instructed
Respondent that it was her responsibility to talk to her attorney, provide him with copies
of the documents I sent, and confirm with him whether he would represent her. See April
18, 2013 Order Summarizing Results of Prehearing Conference Call.

At the May 15, 2013 prehearing conference, Respondent confirmed that she would
represent herself in this case. During that conference, I provided Respondent with
information concerning the proceedings in this case and established a schedule for
iscovery and the submission of briefs, proposed exhibits, and witness lists. In regard to
iscovery, I gave the parties until July 19, 2013, to produce any documents requested by
the other party or to request an extension of time. See May 15, 2013 Prehearing Order
and Order Summarizing Prehearing Conference (May 15 Order).

On July 26, 2013, SSA submitted to CRD and served on Respondent, via UPS overnight
livery service, a motion to dismiss Respondent’s RFH. SSA asserted that on May 21,
2013, SSA served on Respondent a Request for the Production of Documents, but that
Respondent had not responded to the request or sought additional time to respond to the
request. SSA requested dismissal of the RFH due to abandonment or, in the alternative,
that I impose a sanction on Respondent. See 20 C.F.R. §§ 498.202(f)(2), 498.214.

IL. Issue
Whether Respondent’s RFH should be dismissed for abandonment.
III. Discussion

Unlike most of SSA’s proceedings, which are informal and nonadversarial, proceedings
under 42 U.S.C. § 1320a-8 are adversarial. Compare 20 C.F.R. §§ 404.900(b), 405.1(c),
3

408.1000(b), 416.1400(b) with 20 C.F.R. §§ 498.203, 498.205, 498.208, 498.215.
Discovery is often permitted in adversarial proceedings, and proceedings under 42 U.S.C.
§ 1320a-8 provide parties with the right to “[c]onduct discovery of documents” by
making “a request to another party for production of documents which are relevant and
material to the issues before the [administrative law judge].” Jd. §§ 498.203(a)(3),
498.207(a). Further, a party receiving a discovery request may seek a protective order
from the administrative law judge. Jd. § 498.207(d). The administrative law judge may
impose sanctions on a party who refuses to provide or permit discovery. Id. § 498.214.

In the present case, I discussed discovery with the parties at the May 15, 2013 prehearing
conference and established July 19, 2013, as that date by which the parties must either
comply with a document request from the other party or request an extension of time.
See id. § 498.206(b)(8). My May 15 Order to the parties included this information. See
id. § 498.206(c). However, SSA asserts in its motion to dismiss that Respondent did not
respond to the discovery request that SSA sent to Respondent in May 2013.

CRD has no record of Respondent responding to SSA’s discovery request, filing a
request for an extension of time to comply with the discovery request, or filing a motion
for a protective order. Further, CRD did not receive any response from Respondent to
SSA’s motion to dismiss. A ruling on the motion is now ripe. Jd. § 498.213(c), (d).

Respondent has failed to comply with discovery requests made pursuant to the
regulations and my May 15, 2013 Order. This by itself is probably insufficient to dismiss
an RFH. See 42 U.S.C. § 1320a-8(b)(4)(A); 20 C.F.R. § 498.214(b)(1). However,
Respondent has also failed to respond to SSA’s motion to dismiss. Based on her failure
twice to meet deadlines for responding to SSA, it appears that Respondent has decided to
absent herself from this proceeding and, therefore, to have abandoned her RFH.

IV. Conclusion

An administrative law judge “shall dismiss a hearing request where . . . [t]he respondent
withdraws or abandons respondent’s request for a hearing.” 20 C.F.R. § 498.202(f)(2).
Therefore, SSA’s unopposed motion to dismiss is GRANTED and Respondent’s RFH is
dismissed with prejudice.

It is so ordered.
/s/

Scott Anderson
Administrative Law Judge

